FORBEARANCE AGREEMENT
This FORBEARANCE AGREEMENT, dated as of November 19, 2012 (this “Agreement”), is
entered into by and among THQ INC., a Delaware corporation (“Borrower”),
VOLITION, INC., a Delaware corporation (“Volition”), THQ WIRELESS INC., a
Delaware corporation (“Wireless”), VIGIL GAMES, INC., a Texas corporation
(“Vigil” and together with Volition and Wireless, individually a “Guarantor” and
collectively, the “Guarantors”), the Lenders (as defined herein) party hereto,
and WELLS FARGO CAPITAL FINANCE, LLC, as administrative agent for the lenders
(“Agent”).
W I T N E S S E T H:
WHEREAS, Agent, Borrower and various lenders (collectively, “Lenders”) have
entered into certain financing arrangements pursuant to a Credit Agreement dated
as of September 23, 2011 (as amended from time to time, the “Credit Agreement”);
WHEREAS, each of the Guarantors has executed a separate General Continuing
Guaranty dated as of September 23, 2011 (each, a “Guaranty” and collectively,
the “Guarantees”) pursuant to which the applicable Guarantor has guaranteed the
obligations of Borrower under the Credit Agreement;
WHEREAS, Events of Default have occurred under the Credit Agreement as a result
of (1) Borrower's failure (A) to maintain a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the 12 month period ended September 29, 2012 as set forth in
Section 7(b) of the Credit Agreement, (B) to deliver the Compliance Certificate
and certain financial reports for the fiscal quarter ended September 29, 2012 as
required by Section 5.1 of the Credit Agreement, and (C) since the commencement
of the Trigger Period, to deliver timely the weekly reporting contemplated by
Section 5.2 of the Credit Agreement, and (2) since September 30, 2012, any
material misstatements regarding the solvency of the Loan Parties, as
contemplated by Section 4.10(a) of the Credit Agreement, or the absence of the
existence of an Event of Default (the “Existing Events of Default”);
WHEREAS, Borrower has requested that Agent and Lenders forbear from exercising
certain of their rights and remedies as a result of the Existing Events of
Default; and
WHEREAS, Agent and the Lenders party hereto are willing to agree to this
continued forbearance on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
SECTION 1.
DEFINITIONS

1.1Interpretation. All capitalized terms used herein (including the Preamble and
Recitals hereto) shall have the respective meanings assigned thereto in the
Credit Agreement unless otherwise defined herein.
1.2Definitions.
(a)“Agreement” shall have the meaning ascribed to such term in the Preamble of
this Agreement.
(b)“Approved Projection” means (i) a consolidated cash flow forecast depicting
on a weekly and agreed-upon line item bases, projected cash receipts and
disbursements, cash balance and Excess Availability and loan balance under the
Credit Agreement with respect to Borrower, and any supporting assumptions
relating thereto, which projection was delivered to Agent prior to the
Forbearance Closing, and (ii) any updated weekly projections in form and
substance reasonably acceptable to Agent.

1

--------------------------------------------------------------------------------


(c)“Borrower” shall have the meaning ascribed to such term in the Preamble of
this Agreement.
(d)“Claim(s)” shall have the meaning(s) ascribed to such term(s) in
Section 4.6(a) of this Agreement.
(e)“Conditions Precedent” shall mean, collectively and each individually, the
conditions set forth in Section 6.1 herein.
(f)“Credit Agreement” shall have the meaning ascribed to such term in the
Preamble of this Agreement.
(g)“Existing Events of Default” shall have the meaning ascribed to such term in
the Preamble of this Agreement.
(h)“Financial Advisors” means (1) FTI Consulting or (2) any person, persons or
entity retained by Borrower to provide Borrower with professional financial and
accounting assistance and to advise Borrower with respect to Borrower's business
and operations, whose identity and terms of retention and scope of engagement
are acceptable to Agent (it being understood that Borrower shall present any
proposed engagement agreement or other similar agreements to Agent for Agent's
approval, such approval not to be unreasonably withheld or delayed).
(i)“Forbearance” shall mean Agent and Lenders' agreement to forbear from
exercising their rights and remedies under the Loan Documents or applicable law
in respect of the Existing Events of Default and Prospective Defaults, including
but not limited to their rights and remedies with respect to the Collateral or
against Borrower or in respect of the acceleration of the Borrower's payment
obligations in respect of the Obligations, during the Forbearance Period, in all
cases subject to the terms, conditions, amendments and modifications set forth
in this Agreement.
(j)“Forbearance Closing” shall mean the date upon which all Conditions Precedent
are satisfied or otherwise waived by Agent and Lenders.
(k)“Forbearance Maturity Date” shall mean January 15, 2013.
(l)“Forbearance Period” shall mean the period commencing on the Forbearance
Closing and ending on the Forbearance Termination Date.
(m)“Forbearance Termination Date” shall mean the earliest of: (i) the
Forbearance Maturity Date; (ii) the occurrence or existence of any Default or
Event of Default under any of the Loan Documents other than (1) the Existing
Events of Default and (2) the Prospective Defaults, and (iii) the occurrence or
existence of a breach by Borrower or default of any condition, covenant, term,
or provision of this Agreement; provided, that Borrower's failure to comply with
Sections 4.2(d) and (h) hereunder shall not constitute a default under this
Agreement until two (2) Business Days after written notice from the Agent of
such non-compliance and Borrower's failure to cure such non-compliance during
the two (2) day period.
(n)“Guarantor” shall have the meaning ascribed to such term in the Preamble of
this Agreement.
(o)“Lender” shall have the meaning ascribed to such term in the Preamble of this
Agreement.
(p)“Loan Documents” shall mean, collectively and each individually, the “Loan
Documents” as defined in the Credit Agreement, and this Agreement, and any and
all agreements and documents

2

--------------------------------------------------------------------------------


in connection therewith, each and all as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time.
(q)"Prospective Defaults" shall mean (i) any Defaults or Event of Default
arising from the failure to satisfy those payment obligations separately
disclosed to Agent prior to the Forbearance Closing or that are otherwise
disclosed in connection with an updated Approved Projection accepted by Agent,
and (ii) any other Default or Event of Default which Agent has deemed to be a
“Prospective Default” in writing.
(r)“Releasee(s)” shall have the meaning(s) ascribed to such term(s) in
Section 4.6(a) of this Agreement.
(s)“Releasor(s)” shall have the meaning(s) ascribed to such term(s) in
Section 4.6(a) of this Agreement.
(t)“Specified Representations and Warranties” means (a) the last sentence of
Section 4.9 of the Credit Agreement, (b) Section 4.10(a) of the Credit
Agreement, (c) the last sentence of Section 4.17 of the Credit Agreement, and
(d) Section 4.33 of the Credit Agreement.
(u)“Strategic Transaction” shall mean (i) a recapitalization of Borrower or the
infusion of additional capital, or (ii) the incurrence of debt, whether secured
or unsecured, which in each case is on terms and conditions acceptable to Agent
and Lenders, in their reasonable discretion.
(v)“Variance Report” means a report to be delivered by Borrower to Agent, in a
form reasonably acceptable to Agent, on a weekly basis reflecting (i) the
reconciliation of actual cash receipts and disbursements, cash balance and
Excess Availability and loan balance under the Credit Agreement against such
figures set forth in the Approved Projection on a line item basis for the
preceding week (and cumulatively for the period commencing on the initial
Approved Projection and ending on the last day of the week with respect to which
the applicable Variance Report is delivered), the dollar and percentage variance
of such amounts from those set forth on the Approved Projection for the
preceding week (and cumulatively for the period commencing on the initial
Approved Projection and ending on the last day of the week with respect to which
the applicable Variance Report is delivered), and (ii) the reconciliation of
actual aggregate cash receipts for the preceding three week period against the
aggregate amount of the gross receipts weekly line items in the Approved
Projection for such three week period and the dollar and percentage variance of
the amount of actual aggregate cash receipts for the preceding three week period
from those set forth for the aggregate amount of the gross receipts weekly line
items in the Approved Projection for such three week period.
(w)“Vigil” shall have the meaning ascribed to such term in the Preamble of this
Agreement.
(x)“Volition” shall have the meaning ascribed to such term in the Preamble of
this Agreement.
(y)“Wireless” shall have the meaning ascribed to such term in the Preamble of
this Agreement.
SECTION 2.ACKNOWLEDGMENTS


2.1    Acknowledgment of Obligations. Borrower hereby acknowledges, confirms and
agrees that all Obligations, including the principal indebtedness, interest at
either the non-default or the default rate, and fees, costs, expenses and other
charges now or hereafter payable by Borrower to the Agent and Lenders pursuant
to the Loan Documents, are unconditionally owing by Borrower, without offset,
defense or counterclaim of any kind, nature or description whatsoever. Borrower
hereby acknowledges, confirms and agrees that the Obligations are the amount of
principal of $17,003,997.59, as of November 19, 2012, plus interest, additional
expenses, fees and other charges due and chargeable under the Loan Documents
that have accrued as of that date. Subject to

3

--------------------------------------------------------------------------------


the Forbearance provided in Section 3.1 of this Agreement, Borrower hereby
acknowledges and agrees that the Agent and Lenders have the right to declare the
Obligations are immediately due and payable under the terms of the Credit
Agreement.


2.2    Acknowledgment of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Agent has and shall continue to have valid,
enforceable, perfected (except to the extent not required to be perfected in
accordance with the terms of the Loan Documents) and unavoidable first-priority
Liens (subject only to Permitted Liens) upon and security interests in the
Collateral and all other collateral granted to Agent pursuant to the Loan
Documents or otherwise granted to or held by Agent.


2.3    Acknowledgment of Loan Documents. Borrower and each Guarantor hereby
acknowledges, confirms and agrees that: (a) each of the Loan Documents to which
it is a party has been duly executed and delivered to Agent by Borrower or such
Guarantor, as applicable, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of Borrower and each Guarantor
contained in the Loan Documents and in this Agreement constitute the legal,
valid and binding obligations of Borrower and each Guarantor, enforceable
against it in accordance with their respective terms, and neither Borrower nor
any Guarantor has a valid defense to the enforcement of the Loan Documents or
this Agreement, and (c) Agent and Lenders are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents and applicable
law.


2.4    Acknowledgment of Defaults. Borrower and each Guarantor hereby
acknowledges, confirms and agrees that the Existing Events of Default have
occurred and are continuing, each of which constitutes an Event of Default and,
subject to Section 3.1 of this Agreement, entitles Agent and Lenders to exercise
their rights and remedies under the Loan Documents, applicable law or otherwise,
and that Agent and Lenders have not waived any such Existing Events of Default
and nothing contained in this Agreement or the transactions contemplated hereby
constitute such a waiver. Borrower and each Guarantor hereby waives the right to
contest the occurrence, existence, accuracy or materiality of the Existing
Events of Default.


2.5    Acknowledgment of Trigger Period, etc. Borrower acknowledges that as a
result of Excess Availability falling below the applicable amount as of
September 29, 2012, a Trigger Period was commenced under the Credit Agreement
and Agent's rights to issue an Activation Instruction were triggered under the
Security Agreement.


SECTION 3.
FORBEARANCE, RESERVATION OF RIGHTS AND CONDITIONAL WAIVER



3.1    Forbearance.


(a)In reliance upon the representations, warranties and covenants of Borrower
and each Guarantor in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Agent and each Lender party hereto agrees to the Forbearance.


(b)Upon the Forbearance Termination Date, the Forbearance and the agreement of
Agent and each Lender party hereto to forbear pursuant to this Agreement shall
terminate automatically and without any further action or notice, it being
expressly agreed that the effect of such termination or expiration permits Agent
and Lenders to immediately exercise any and all rights and remedies available to
them, including without limitation ceasing to make any further advances or
financial accommodations to or for the benefit of Borrower, accelerating the
Obligations (to the extent not previously accelerated), and exercising rights
with respect to and foreclosing upon the Collateral or any other collateral, at
Agent's and Lenders' discretion, subject to the terms of the Credit Agreement.


3.2    No Waivers; Reservation of Rights; Agreement to Make Advances.



4

--------------------------------------------------------------------------------


(a)Neither Agent nor any Lender has waived, and by this Agreement, is not
waiving, the Existing Events of Default or any other Events of Default or
Defaults that may exist or be continuing on the date hereof or that may occur
after the date hereof, and neither Agent nor any Lender has agreed to forbear
with respect to any of its rights or remedies concerning any Events of Default
(other than, during the Forbearance Period, the Existing Events of Default and
the Prospective Defaults to the extent expressly set forth herein) that may have
occurred or are continuing as of the date hereof or which may occur after the
date hereof.


(b)Subject to Section 3.1 of this Agreement (solely with respect to the Existing
Events of Default and the Prospective Defaults), Agent and each Lender reserves
the right, in its discretion, to exercise any or all of its rights and remedies
under the Loan Documents as a result of any Events of Default which may be
continuing on the date hereof or any Event of Default which may occur after the
date hereof, and neither Agent nor any Lender has waived any of such rights or
remedies, and nothing in this Agreement, and no delay on its part in exercising
any such rights or remedies, should be construed as a waiver of any such rights
or remedies.


(c)Notwithstanding the existence of the Existing Events of Default and
Prospective Defaults and Borrower's inability to satisfy the Specified
Representations and Warranties solely with respect to Existing Events of Default
and Prospective Events of Default, the Agent and Lenders agree to make Advances
to Borrower during the Forbearance Period subject to the terms and conditions
set forth in the Credit Agreement, including but not limited to the satisfaction
of the conditions set forth in Section 3.2 of the Credit Agreement; provided,
that each request for an Advance shall be accompanied with a certificate from an
Authorized Officer, in form and substance satisfactory to Agent, certifying the
intended use of the proceeds of such Advance


SECTION 4.AGREEMENTS AND SUPPLEMENTARY PROVISIONS


4.1    Amendments to Credit Agreement. Borrower hereby agrees to perform all
Obligations under the Credit Agreement, as expressly amended and modified as set
forth herein, but otherwise subject to any applicable grace periods otherwise
set forth in Section 8 of the Credit Agreement.


4.2    Forbearance Conditions. In consideration of the Forbearance provided
herein Borrower hereby agrees to each of the following:


(a)At all times after the Forbearance Closing, Excess Availability shall be at
least $4,000,000.
(b)Pursuant to Section 2.12(a) of the Credit Agreement, no new Advance shall
bear interest at the LIBOR Rate and upon the termination of any outstanding
Interest Period, the applicable Obligation subject to such Interest Period shall
bear interest at the Base Rate and such Interest Period may not be renewed or
continued.
(c)Effective immediately Agent shall charge all costs, fees and expenses to the
Loan Account as set forth in Section 2.6(d) of the Credit Agreement without
prior notice to Borrower.
(d)Borrower shall deliver to Agent “Sell Through Reports” for North America and
otherwise in form and substance reasonably acceptable to Agent on a weekly basis
by 5:00 p.m. (Pacific time) on the third Business Day of each week, prepared as
of the last Business Day of the prior week. The parties hereto acknowledge that
each week depicted on such report shall commence on a Sunday and end on the
following Saturday.
(e)Within 3 Business Days after the Forbearance Closing, Borrower shall deliver
to Agent a pledge agreement granting to Agent a Lien in 100% of the total
outstanding voting Stock of any first tier Subsidiary of Borrower that is a CFC
together with the original Stock certificates with respect thereto, in each
case, in form and substance satisfactory to Agent.

5

--------------------------------------------------------------------------------


(f)Notwithstanding the Forbearance provided herein, Agent reserves the right to
exercise any rights afforded to it under Sections 2.3(d)(i), 2.6(c), 2.6(d),
2.10(c), 5.7 and 16(h) of the Credit Agreement and Sections 4, 6(h)(ii), 9 and
10 of the Security Agreement by virtue of the Existing Events of Default.
(g)Any Eligible Inventory of Borrower related to Borrower's Udraw product shall
be deemed to be ineligible as of November 30, 2012 unless deemed to be
ineligible earlier pursuant to the definition of “Eligible Inventory” as set
forth in the Credit Agreement. Agent reserves the right to revise the
eligibility criteria with respect to Eligible Accounts, Eligible Inventory or
Eligible Titles in its Permitted Discretion without consultation with or
approval from any Loan Party.
(h)At all times during the Forbearance Period, Borrower shall have retained
Financial Advisors on a full-time basis. The Financial Advisors shall, without
limitation, prepare the Approved Projection on behalf of Borrower and assist
with the preparation and review of all other financial reports delivered or
presented by Borrower to Agent, and provide Borrower with counsel, advice and
recommendations regarding Borrower's operations and financial affairs. Borrower
agrees that at Agent's request, the Financial Advisors shall be able to
communicate directly with and provide financial data, information and reports
directly to Agent, its counsel, any financial consultant or advisor retained by
Agent or such other professional advisors retained from time to time by Agent,
and shall participate in periodic meetings and conference calls with Agent and
its professional advisors and counsel, as reasonably requested by Agent.
(i)In addition to the financial statements and other reports required to be
provided under the Credit Agreement, Borrower shall deliver to the Agent (A) on
the third Business Day of each week, a Variance Report for the prior week
setting forth the variances from the amounts set forth in the applicable
Approved Projection; provided, that the initial Variance Report shall be
delivered on November 28, 2012 setting forth the variances for all weeks
reflected on the Approved Projection prior such date of delivery, and (B) by no
later than November 30, 2012, a 13-week consolidated cash flow forecast (for a
period commencing on the week such forecast is delivered) depicting on a weekly
and agreed-upon line item bases, projected cash receipts and disbursements, cash
balance and Excess Availability and loan balance under the Credit Agreement with
respect to Borrower, and any supporting assumptions relating thereto, in each
case, in form and substance reasonably acceptable to Agent (upon receipt and
approval by Agent of such 13-week forecast, such forecast shall be deemed an
Approved Projection).
(j)(i) On any measurement date, Borrower's Actual Net Cash Flow (defined below)
shall be no less than Projected Net Cash Flow (defined below) minus 5% of the
Cumulative Disbursements (defined below). For purposes of this clause (j); (A)
the foregoing covenant shall be measured weekly (as of the last day of each week
reflected on the Approved Projection) on a cumulative basis for a period
commencing on the first week in the initial Approved Projection and ending on
the last day of the week with respect to which the applicable Variance Report is
delivered, upon the Agent's receipt of the initial Variance Report; (B) “Actual
Net Cash Flow” means, as of any measurement date, the North American net cash
flow (measured on a cumulative basis for a period commencing on the first week
in the initial Approved Projection and ending on the last day of the week with
respect to which the applicable Variance Report is delivered) as set forth in
the Variance Report (and calculated on a basis consistent with the calculation
of Projected Net Cash Flow in the Approved Projection); (C) “Projected Net Cash
Flow” means, as of any measurement date, the North America net cash flow
(measured on a cumulative basis for a period commencing on the first week in the
initial Approved Projection and ending on the last day of the week with respect
to which the applicable Variance Report is delivered) as set forth in the
Approved Projection for the relevant period of measurement; and (D) “Cumulative
Disbursements” means, as of any measurement date, the the aggregate amount of
disbursements (measured on a cumulative basis for a period commencing on the
first week in the initial Approved Projection and ending on the last day of the
week with respect to which the applicable Variance Report is delivered) as set
forth in the Approved Projection for the relevant period of measurement.

6

--------------------------------------------------------------------------------


(k)Borrower and Financial Advisors shall conduct weekly progress update meetings
(which may be by teleconference) with Agent (and, upon the request of the Agent,
any other professional advisors retained from time to time by Agent) regarding
(x) the status of the Strategic Transaction and (y) various restructuring
alternatives and contingency planning.
(l)Borrower and Financial Advisors shall cooperate reasonably and in good faith
with Agent and such other professional advisors retained from time to time by
Agent, in providing information relating to the Strategic Transaction.
(m)The Designated Account set forth on Schedule D-1 to the Credit Agreement is
hereby deleted and replaced with the following:
Union Bank of California
1980 Saturn Street
Monterey Park, CA 91755
Account # 3030181629
ABA Routing #122 - 000 - 496
4.3    Cash Dominion. Agent hereby notifies Borrower that it has or will provide
an Activation Notice to the Controlled Account Bank as set forth in the Security
Agreement.


4.4    Forbearance Fee. Borrower shall pay Agent for the ratable benefit of the
Lenders, a forbearance fee in the amount of $150,000, which shall be fully
earned as of the date of this Agreement and payable in three installments of
$50,000 with the first installment due on the Forbearance Closing, the second
installment due on December 17, 2012, and the third Installment due on January
14, 2013; provided, that any unpaid portion of such fee shall be due and payable
immediately on the Forbearance Termination Date.


4.5    Release.


(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and each Guarantor, on behalf of itself and its
successors, assigns and other legal representatives (Borrower, each Guarantor
and all such other persons being hereinafter referred to collectively as
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and each Lender, and its successors and assigns, and its present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other persons being hereinafter referred to collectively as
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Agreement, for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.


(b)It is the intention of Borrower and each Guarantor that this Agreement and
the release set forth above shall constitute a full and final accord and
satisfaction of all claims that may have or hereafter be deemed to have against
Releasees as set forth herein. In furtherance of this intention, Borrower and
each Guarantor, on behalf of itself and each other Releasor, expressly waives
any statutory or common law provision that would otherwise prevent the release
set forth above from extending to claims that are not currently known or
suspected to exist in any Releasor's favor at the time of executing this
Agreement and which, if known by Releasors, might

7

--------------------------------------------------------------------------------


have materially affected the agreement as provided for hereunder. Borrower and
each Guarantor, on behalf of itself and each other Releasor, acknowledges that
it is familiar with Section 1542 of California Civil Code:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Borrower and each Guarantor, on behalf of itself and each other Releasor, waives
and releases any rights or benefits that it may have under Section 1542 to the
full extent that it may lawfully waive such rights and benefits, and Borrower
and each Guarantor, on behalf of itself and each other Releasor, acknowledges
that it understands the significance and consequences of the waiver of the
provisions of Section 1542 and that it has been advised by its attorney as to
the significance and consequences of this waiver.
(c)Borrower and each Guarantor understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.


(d)Borrower and each Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.


4.6    Covenant Not to Sue. Borrower and each Guarantor, on behalf of itself and
its successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower or any Guarantor pursuant to Section 4.6(a) above. If
Borrower, any Guarantor or any of their successors, assigns or other legal
representations violates the foregoing covenant, Borrower and each Guarantor,
for itself and each other Releasor, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys' fees and costs incurred by any Releasee as a result of such
violation.


SECTION 5.REPRESENTATIONS, WARRANTIES AND COVENANTS


Borrower and each Guarantor hereby represents, warrants and covenants to Agent
and Lenders as follows:


5.1    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of Borrower and each Guarantor in the Loan
Documents was true and correct when made (except as otherwise contemplated by
the Existing Events of Default) and in all material respects is, except for the
representation and warranty set forth in the Loan Documents relating to the
non-existence of an Event of Default with respect to the Existing Events of
Default and Prospective Defaults, true and correct on and as of the date of this
Agreement with the same being in full force and effect as if each such
representation and warranty had been made by Borrower or such Guarantor on the
date hereof and in this Agreement.


5.2    Binding Effect of Documents. This Agreement and the Loan Documents have
been duly executed and delivered to Agent and each Lender by Borrower and each
Guarantor and are in full force and effect, as modified hereby.



8

--------------------------------------------------------------------------------


5.3    No Conflict. The execution, delivery and performance of this Agreement by
Borrower and each Guarantor will not violate any requirement of law or
contractual obligation of Borrower or any Guarantor and will not result in, or
require, the creation or imposition of any lien on any of its properties or
revenues.


5.4    Other Events of Default. The parties hereto acknowledge, confirm and
agree that any misrepresentation by Borrower or any Guarantor, or any failure of
Borrower or any Guarantor to comply with the covenants, conditions and
agreements of this Agreement, any Loan Document or in any other agreement,
document or instrument at any time executed and/or delivered by Borrower or any
Guarantor with, to or in favor of Agent or any Lender shall constitute an Event
of Default under this Agreement and each other Loan Document.


SECTION 6.CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT.
(i)The effectiveness of the Forbearance as provided in Section 3.1 of this
Agreement shall be subject to the receipt by Agent of: (i) an original of this
Agreement, duly authorized, executed and delivered by Borrower and each
Guarantor, (ii) the Forbearance Fee set forth in Section 4.3 of this Agreement,
(iii) a copy of the retention agreement between Borrower and FTI Consulting
setting forth the scope of FTI Consulting's engagement which shall be in form
and substance acceptable to Agent, and (iv) the Approved Projection.
.
SECTION 7.PROVISIONS OF GENERAL APPLICATION


7.1    Effect of this Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof. To the
extent of conflict between the terms of this Agreement and the other Loan
Documents, the terms of this Agreement shall control.


7.2    Costs and Expenses. Borrower absolutely and unconditionally agrees to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all fees, costs, expenses and disbursements of any
counsel to Agent in connection with the preparation, negotiation, execution or
delivery of this Agreement and any agreements delivered in connection with the
transactions contemplated hereby and expenses which shall at any time be
incurred or sustained by Agent or any Lender or any of their respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution or delivery of this
Agreement and any agreements prepared, negotiated, executed or delivered in
connection with the transactions contemplated hereby and the Loan Documents. It
being understood that the foregoing sentence shall not in any way limit or
negate Borrower's liability for all such fees, costs and expenses under the
terms and conditions set forth in the Loan Documents. This provision is in
addition to, and is not intended to restrict, limit, modify or amend any
provision relating to fees, costs and expenses incurred by Agent as provided in
any Loan Document or any obligation of Borrower relating thereto.


7.3    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.


7.4    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


7.5    Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and

9

--------------------------------------------------------------------------------


delivery of this Agreement and the other documents, and no investigation by
Agent or any Lender or any closing shall affect the representations and
warranties or the right of Agent or any Lender to rely upon them.


7.6    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.


7.7    Reviewed by Attorneys. Borrower and each Guarantor represents and
warrants to Agent and each Lender that it (a) understands fully the terms of
this Agreement and the consequences of the execution and delivery of this
Agreement, (b) has been afforded an opportunity to have this Agreement reviewed
by, and to discuss this Agreement and document executed in connection herewith
with, such attorneys and other persons as Borrower or any Guarantor may wish,
and (c) has entered into this Agreement and executed and delivered all documents
in connection herewith of its own free will and accord and without threat,
duress or other coercion of any kind by any person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.


7.8    Choice of Law and Venue; Jury Trial Waiver.


(a)THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, EACH
GUARANTOR AND EACH LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 7.8(b).


(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH GUARANTOR
AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(d)BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL

10

--------------------------------------------------------------------------------


COURTS LOCATED IN THE COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING HERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


7.9    Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.


* * * * *



11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
THQ INC.,
a Delaware corporation
as Borrower
 
 
 
 
By:
/s/ Brian J. Farrell
Name:
Brian J. Farrell
Title:
CEO
 
 
 
 
VOLITION, INC.,
a Delaware corporation,
as a Guarantor
 
 
 
 
By:
/s/ Edward L. Kaufman
Name:
Edward L. Kaufman
Title:
Secretary
 
 
 
 
THQ WIRELESS INC.,
a Delaware corporation,
as a Guarantor
 
 
 
 
By:
/s/ Edward L. Kaufman
Name:
Edward L. Kaufman
Title:
Secretary
 
 
 
 
VIGIL GAMES, INC.,
a Texas corporation,
as a Guarantor
 
 
 
 
By:
/s/ Edward L. Kaufman
Name:
Edward L. Kaufman
Title:
Vice President and Secretary
 
 


Forbearance Agreement

--------------------------------------------------------------------------------


WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and Lender
 
 
 
 
By:
/s/ Rina Shinoda
Name:
Rina Shinoda
Title:
Vice President
 
 
 
 



                    











Forbearance Agreement